Third District Court of Appeal
                                State of Florida

                         Opinion filed December 21, 2016.
          Not final until disposition of timely filed motion for rehearing.
                                ________________

                                No. 3D16-0431
                          Lower Tribunal No. 04-22267
                              ________________


                           Cordero Otistroy Blair,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

      Cordero Otistroy Blair, in proper person.

      Pamela Jo Bondi, Attorney General, and Christina L. Dominguez, Assistant
Attorney General, for appellee.


Before SHEPHERD, LAGOA, and FERNANDEZ, JJ.

      PER CURIAM.

      Cordero Blair appeals from an order denying his pro se motion for post-

conviction relief entered January 26, 2016. We affirm the order of the trial court
on Ground 2 of Blair’s motion. We reverse the order on Ground 1 of the motion,

and remand with directions to the trial court to amend Blair’s sentence to reflect

his youthful offender status. See Jacques v. State, 95 So. 3d 419, 420-21 (Fla. 3d

DCA 2012); Yegge v. State, 186 So. 3d 553, 555-56 (Fla. 2d DCA 2015). Blair

need not be present.

      Affirmed in part; reversed in part and remanded with directions.




                                        2